


Exhibit 10.1
Nephrogenex, Inc.
Restricted Stock Unit Grant Notice
Restricted Stock Unit Award Grant under the Company’s
Amended and Restated 2007 Equity Incentive Plan, as amended


Nephrogenex, Inc. (“Company”) hereby awards to Participant in accordance with
the Company’s Amended and Restated 2007 Equity Incentive Plan, as amended
(“Plan”) a Restricted Stock Unit Award covering the number of restricted stock
units (“RSUs”) set forth below (“Award”). This Award shall be evidenced by a
Restricted Stock Unit Award Agreement (“Agreement”). This Award is subject to
all of the terms and conditions as set forth in this Grant Notice, the Plan and
in the Agreement, which is attached hereto and incorporated in its entirety.
Capitalized terms not explicitly defined in this Grant Notice but defined in the
Agreement will have the same definitions as in the Agreement.
Participant:    
Date of Grant:    November 10, 2015
Number of RSUs:    


Time-Based Vesting Schedule: Subject to acceleration in certain cases described
in the Agreement, the vesting schedule for the RSUs is as follows: so long as
the Participant remains in Service, the RSUs will vest in equal quarterly
installments on the 1st day of each calendar quarter, beginning on January 1,
2016 and continuing for 11 additional quarters thereafter, provided that the
number of shares vesting on each date shall be rounded down to the nearest whole
number, whilst the number of shares vesting on the final date shall be the
remaining unvested balance of the RSUs.
Additional Terms/Acknowledgements: By signing below, Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Plan and the
Agreement. Participant acknowledges his obligation to satisfy any tax
withholding obligations imposed on the Company with respect to the vesting of
the RSUs, or the delivery of the underlying Common Stock, as a condition to the
receipt of any stock hereunder.
Nephrogenex, Inc.:
 
Participant:
 
 
 
 
 
By:
 
 
 
 
Signature
 
Signature
Title:
 
Date:     
 


1

--------------------------------------------------------------------------------




Nephrogenex, Inc.
Restricted Stock Unit Agreement


Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement (“Agreement”), Nephrogenex, Inc. (“Company”) has
awarded Participant the number of restricted stock units (“RSUs”) indicated in
the Grant Notice (collectively, the “Award”) under the Company’s Amended and
Restated 2007 Equity Incentive Plan, as amended (the “Plan”). Subject to
adjustment and the terms and conditions as provided in this Agreement, each RSU
shall represent the right to receive one (1) share of Common Stock as set forth
in Section 3 below. Capitalized terms not otherwise defined in this Agreement
shall have the meaning set forth in the Plan. This Agreement shall be deemed to
be signed by the Company and Participant upon the signing by Participant of the
Restricted Stock Unit Grant Notice to which it is attached.
The details of this Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1.Number of RSUs and Shares of Common Stock.
(a)The number of RSUs subject to Participant’s Award, and the number of shares
of Common Stock deliverable with respect to such RSUs, will be equitably
adjusted as set forth in Section 8 of the Plan. Except in connection with the
election to defer taxation, Participant shall receive no benefit or adjustment
to the Award with respect to any cash dividend or other distribution that does
not result from any such adjustment; provided, however, that this sentence shall
not apply with respect to any shares of Common Stock, if any, that are delivered
to Participant in connection with this Award after such shares have been
delivered.
(b)Any additional RSUs or shares of Common Stock that become subject to the
Award pursuant to this Section 1 shall be subject, in a manner determined by the
Board, to the same forfeiture restrictions, restrictions on transferability, and
time and manner of delivery as applicable to the other RSUs and Common Stock
covered by the Award.
(c)Notwithstanding the provisions of this Section 1, no fractional RSUs or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 1. The Board shall, in its discretion, determine an equivalent benefit
for any fractional RSUs or fractional shares that might be created by the
adjustments referred to in this Section 1.
2.Vesting Requirements and Expiration of RSUs. The RSUs shall vest, if at all,
as set forth in the Grant Notice. Any time-based vesting requirement with
respect to the RSUs or any installment of the RSUs is satisfied if Participant
has remained in Service from the Date of Grant of the RSUs through the
applicable vesting dates set forth in Participant’s Grant Notice. Vesting shall
cease as of the date that Participant’s Service ceases, and any RSUs that have
not vested under any vesting requirement shall terminate and be forfeited back
to the Company on the date Participant’s Service terminates. Notwithstanding any
contrary provisions of this Agreement or the Grant Notice, the vesting
requirement will be deemed to be satisfied in full on (i) the effective date of
a Change in Control, or (ii) on the date Participant experiences a Qualifying
Termination.
3.Date of Issuance.
(a)The Company shall deliver to Participant in respect of RSUs that have not
been previously terminated or forfeited, one (1) share of Common Stock for each
RSU that has satisfied the vesting requirements in accordance with Section 2
herein, on the date such RSUs satisfy the vesting requirement (each such
delivery date is a “Delivery Date”).
(b)The Company may settle an RSU upon a Change in Control by delivering other
consideration to Participant with a Fair Market Value equal in the aggregate to
the value of the shares of Common Stock for which the RSU is being settled,
including but not limited to cash or shares of the capital

2

--------------------------------------------------------------------------------




stock of the acquirer or surviving entity of such Change in Control. If a
scheduled Delivery Date falls on a date that is not a business day, such
delivery date shall instead fall on the next following business day. The form of
such delivery (e.g., a stock certificate or electronic entry evidencing such
shares) shall be determined by the Company.
4.Consideration For Award. This Award has been granted in consideration of
Participant’s past or future expected services to the Company. Subject to
Section 10 below, except as otherwise provided in the Grant Notice, Participant
will not be required to make any payment to the Company (other than the
provision of past and future services for the Company) with respect to
Participant’s receipt of the Award, vesting of the RSUs, or the delivery of the
shares of Common Stock.
5.Securities Law Compliance. Participant specifically acknowledges and agrees
that any sales of shares of Common Stock shall be made in accordance with the
requirements of the Securities Act. The Company currently has an effective
registration statement on file with the Securities and Exchange Commission with
respect to the Common Stock to be granted hereunder. The Company intends to
maintain this registration statement but has no obligation to do so. If the
registration statement ceases to be effective for any reason, Participant will
not be able to transfer or sell any of the shares of Common Stock issued to the
Participant pursuant to this Agreement unless exemptions from registration or
filings under applicable securities laws are available. Furthermore, despite
registration, applicable securities laws may restrict the ability of the
Participant to sell his or her Common Stock, including due to the Participant’s
affiliation with the Company. The Company shall not be obligated to either issue
the Common Stock or permit the resale of any shares of Common Stock if such
issuance or resale would violate any applicable securities law, rule or
regulation.
6.Restrictive Legends. The Common Stock issued under the Award, if any, shall be
endorsed with appropriate legends, if any, determined by the Company.
7.Transfer Restrictions. Prior to the time that shares of Common Stock have been
delivered to Participant, Participant may not transfer, pledge, sell or
otherwise dispose of all or any portion of the RSUs or the shares of Common
Stock issuable in respect of the RSUs, except as expressly provided in this
Section 7. For example, Participant may not use shares that may be issued in
respect of the RSUs as security for a loan, nor may Participant transfer,
pledge, sell or otherwise dispose of such shares.
(a)Death. Upon receiving written permission from the Board or its duly
authorized designee, Participant may, by delivering written notice to the
Company, in a form provided by or otherwise satisfactory to the Company,
designate a third party who, in the event of Participant’s death, shall
thereafter be entitled to receive any distribution of Common Stock or other
consideration to which Participant was entitled at the time of Participant’s
death pursuant to this Agreement. In the absence of such a designation,
Participant’s executor or administrator of Participant’s estate shall be
entitled to receive, on behalf of Participant’s estate, such Common Stock or
other consideration.
(b)Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, Participant may transfer the RSUs to a trust if Participant
is considered to be the sole beneficial owner (determined under Section 671 of
the Code and applicable state law) while the RSUs are held in the trust,
provided that Participant and the trustee enter into transfer and other
agreements required by the Company.
(c)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that Participant and the
designated transferee enter into transfer and other agreements required by the
Company, Participant may transfer the RSUs or other consideration hereunder,
pursuant to a domestic relations order that contains the information required by
the Company to effectuate the transfer. Participant is encouraged to discuss the
proposed terms of any division of the RSUs with the Company prior to finalizing
the domestic relations order to help ensure the required information is
contained within the domestic relations order.
8.Incorporation of the Plan. The Participant specifically understands and agrees
that the RSUs and the shares of Common Stock to be issued under the Plan will be
issued to the Participant pursuant to the

3

--------------------------------------------------------------------------------




Plan, a copy of which Plan the Participant acknowledges he or she has read and
understands and by which Plan he or she agrees to be bound. The provisions of
the Plan are incorporated herein by reference.
9.Award not a Service Contract. This Award is not an employment or service
contract, and nothing in the Award shall be deemed to create in any way
whatsoever any obligation on the part of Participant to continue in the service
of the Company or any Affiliate, or on the part of the Company or any Affiliate
to continue such Service. In addition, nothing in this Award shall obligate the
Company or any Affiliate, their respective stockholders, boards of directors or
employees to continue any relationship that Participant might have as an
Employee, Consultant or Director of the Company or any Affiliate.
10.Unsecured Obligation. This Award is unfunded, and even as to any RSUs that
vest, Participant shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue Common Stock pursuant to
this Agreement. Participant shall not have voting or any other rights as a
stockholder of the Company with respect to any Common Stock acquired pursuant to
this Agreement until such Common Stock is issued pursuant to Section 3 of this
Agreement. Upon such issuance, Participant will obtain full voting and other
rights as a stockholder of the Company with respect to the Common Stock so
issued. Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between Participant and the Company or any other person.
11.Withholding Obligations.
(a)The Participant acknowledges and agrees that any income or other taxes due
from the Participant with respect to this Award or the shares of Common Stock to
be issued pursuant to this Agreement or otherwise sold shall be the
Participant’s responsibility. Without limiting the foregoing, the Participant
agrees that if under applicable law the Participant will owe taxes at each
vesting date on the portion of the Award then vested or upon the issuance of the
Common Stock the Company shall be entitled to immediate payment from the
Participant of the amount of any tax or other amounts required to be withheld by
the Company by applicable law or regulation. Any taxes or other amounts due
shall be paid, at the option of the Company as follows:
(i)    through reducing the number of shares of Common Stock entitled to be
issued to the Participant on the applicable vesting date in an amount equal to
the statutory minimum of the Participant’s total tax and other withholding
obligations due and payable by the Company. Fractional shares will not be
retained to satisfy any portion of the Company’s withholding obligation.
Accordingly, the Participant agrees that in the event that the amount of
withholding required would result in a fraction of a share being owed, that
amount will be satisfied by withholding the fractional amount from the
Participant’s paycheck;


(ii)    requiring the Participant to deposit with the Company an amount of cash
equal to the amount determined by the Company to be required to be withheld with
respect to the statutory minimum amount of the Participant’s total tax and other
withholding obligations due and payable by the Company or otherwise withholding
from the Participant’s paycheck an amount equal to such amounts due and payable
by the Company; or


(iii)    if the Company believes that the sale of shares can be made in
compliance with applicable securities laws, authorizing, at a time when the
Participant is not in possession of material nonpublic information, the sale by
the Participant on the applicable vesting date of such number of shares of
Common Stock as the Company instructs a registered broker to sell to satisfy the
Company’s withholding obligation, after deduction of the broker’s commission,
and the broker shall be required to remit to the Company the cash necessary in
order for the Company to satisfy its withholding obligation. To the extent the
proceeds of such sale exceed the Company’s withholding obligation the Company
agrees to pay such excess cash to the Participant as soon as practicable. In
addition, if such sale is not sufficient to pay the Company’s withholding
obligation the Participant agrees to pay to the Company as soon as

4

--------------------------------------------------------------------------------




practicable, including through additional payroll withholding, the amount of any
withholding obligation that is not satisfied by the sale of shares of Common
Stock. The Participant agrees to hold the Company and the broker harmless from
all costs, damages or expenses relating to any such sale. The Participant
acknowledges that the Company and the broker are under no obligation to arrange
for such sale at any particular price. In connection with such sale of shares of
Common Stock, the Participant shall execute any such documents requested by the
broker in order to effectuate the sale of shares of Common Stock and payment of
the withholding obligation to the Company. The Participant acknowledges that
this paragraph is intended to comply with Section 10b5-1(c)(1(i)(B) under the
Exchange Act.


(b)Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to Participant
any Common Stock.
(c)Notwithstanding the foregoing the Participant may elect to defer taxation by
execution in a timely manner of the form attached hereto as Exhibit A.
12.Notices. Any notices required to be given or delivered to the Company under
the terms of this Award shall be in writing and addressed to the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing and addressed to their address as on file with
the Company at the time notice is given. All notices shall be deemed effective
upon personal delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.
13.Headings. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
14.Amendment. This Agreement may be amended only by a writing executed by the
Company and Participant which specifically states that it is amending this
Agreement.
15.Miscellaneous.
(a)All covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
(b)Participant agrees upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of this Award.
(c)Participant acknowledges and agrees that Participant has reviewed the Award
in its entirety, has had an opportunity to obtain the advice of counsel prior to
executing and accepting the Award and fully understand all of its provisions.
(d)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)All obligations of the Company under this Agreement shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
16.Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan sponsored by the Company or any Affiliate except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any or all of the employee benefit plans of the Company or any
Affiliate.
17.Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the state of Delaware without regard
to such state’s conflicts of laws rules. Participant hereby submits to the
jurisdiction of the state and federal courts encompassing the location of the
Company’s principal headquarters for the resolution of any disputes or claims
regarding this Agreement.
18.Severability. If all or any part of this Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement not declared to be
unlawful or invalid. Any Section of this Agreement (or part of such a Section)

5

--------------------------------------------------------------------------------




so declared to be unlawful or invalid shall, if possible, be construed in a
manner which will give effect to the terms of such Section or part of a Section
to the fullest extent possible while remaining lawful and valid.
19.Section 409A of the Internal Revenue Code. It is intended that the delivery
of shares in respect of the RSUs provided under this Agreement satisfies, to the
greatest extent possible, the exemption from the application of Section 409A of
the Code and the regulations and other guidance thereunder and any state law of
similar effect (collectively, “Section 409A”) provided under Treasury
Regulations Section 1.409A-1(b)(4) and 1.409A-1(b)(9), and this Agreement will
be construed to the greatest extent possible as consistent with those
provisions. To the extent not so exempt, the delivery of shares in respect of
the RSUs provided under this Agreement (and any definitions in this Agreement
and in the Grant Notice governing the Award) will be construed in a manner that
complies with Section 409A and incorporates by reference all required
definitions and payment terms. If this Award is not exempt from, and is
therefore deemed to be deferred compensation subject to, Section 409A, and if
Participant is a “specified employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code) as of the date of Participant’s separation from
service (within the meaning of Treasury Regulations Section 1.409A-1(h)), than
the issuance of any shares that would otherwise be made upon the date of
Participant’s separation from service or within the first six months thereafter
will not be made on the originally scheduled date(s) and will instead be issued
in a lump sum on the date that is six months and one day after the date of
Participant’s separation from service, with the balance of the shares issued
thereafter in accordance with the original issuance schedule, but if and only to
the extent that the delay in issuance of the shares is necessary to avoid the
imposition of taxation on Participant in respect of the shares under Section
409A. Each installment of RSUs that vests is a “separate payment” for purposes
of Treasury Regulations Section 1.409A-2(b)(2). Notwithstanding the above, the
Company makes no representations to Participant regarding the compliance of this
Agreement or the RSUs with Section 409A, and Participant is solely responsible
for the payment of any taxes or penalties arising under Section 409A(a)(1) of
the Code, or any state law of similar effect, with respect to the grant or
vesting of the RSUs or the delivery of the shares subject to this Award.
20.Data Privacy. The Participant (i) authorizes the Company and each Affiliate
and any agent of the Company or any Affiliate administering the Plan or
providing Plan recordkeeping services, to disclose to the Company or any of its
Affiliates such information and data as the Company or any such Affiliate shall
request in order to facilitate the grant of the Award and the administration of
the Plan; and (ii) authorizes the Company and each Affiliate to store and
transmit such information in electronic form for the purposes set forth in this
Agreement.
21.Survival. Provisions of this Agreement which by their terms must survive the
termination of this Agreement in order to effectuate the intent of the parties
will survive any such termination for such period as may be appropriate under
the circumstances.
22.Definitions. For purposes of this Agreement, capitalized terms that are not
otherwise defined shall have the following definitions:
(a)“Affiliate” means, at the time of determination, any Parent or Subsidiary.
(b)“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions occurring after the date of grant of this Award,
of any one or more of the following events:
(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur because of a sale of
assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.
(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B)

6

--------------------------------------------------------------------------------




more than fifty percent (50%) of the combined outstanding voting power of the
parent of the surviving entity in such merger, consolidation or similar
transaction, in each case in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such transaction; or
(iii)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries during any twelve month period, other than a sale, lease, license
or other disposition of all or substantially all of the consolidated assets of
the Company and its Subsidiaries to an entity, more than fifty percent (50%) of
the combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition.
Notwithstanding the above, to the extent any payment hereunder upon such Change
in Control is deferred compensation that is subject to Section 409A of the Code,
and not otherwise exempt from complying with the provisions of the statute, then
a Change in Control shall only be deemed to occur if the Change in Control also
qualifies as a change in the ownership or effective control of a corporation, or
a change in the ownership of a substantial portion of a corporation’s assets as
defined in Treasury Regulation Section 1.409A-3(i)(5).
(c)“Common Stock” means the common stock of the Company.
(d)“Director” means Participant is rendering services as a member of the Board.
(e)“Disability” means a condition entitling Participant to long-term disability
benefits under any policy, plan or program sponsored by the Company. In the
absence of any such policy, plan or program, the term “Disability” has the
meaning set forth in Section 22(e)(3) of the Internal Revenue Code.
Notwithstanding the above, if necessary to comply with Section 409A of the Code,
a “Disability” shall have the meaning set forth in Treasury Regulation Section
1.409A-3(i)(4).
(f)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(g)“Exchange Act Person” means any natural person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” shall not include (i) the Company or any Subsidiary of the Company,
(ii) any employee benefit plan of the Company or any Subsidiary of the Company
or any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary of the Company, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, (iv)
an entity Owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their Ownership of stock of the Company;
or (v) any natural person, entity or “group” (within the meaning of Section
13(d) or 14(d) of the Exchange Act) that, as of the effective date of the
Agreement, is the Owner, directly or indirectly, of the Company’s then
outstanding securities.
(h)“Own,” “Owned,” “Owner,” “Ownership” means a person or entity shall be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
(i)“Qualifying Termination” means a termination from Service initiated by the
Company without Cause (as defined in the Participant’s employment agreement),
initiated by Participant with Good Reason (as defined in the Participant’s
employment agreement), or a termination from Service because of Participant’s
death or Disability. Participant’s voluntary resignation from Service without
Good Reason or the termination of Participant’s Service for Cause will not
constitute a Qualifying Termination.
(j)“Securities Act” means the Securities Act of 1933, as amended.
(k)“Service” means that Participant’s service with the Company or an Affiliate,
whether as an Employee, Director or Consultant, is not interrupted or
terminated. A change in the capacity in which Participant renders service to the
Company or an Affiliate as an Employee, Director, or Consultant or a change in
the entity for which Participant renders such service, provided that there is no
interruption or termination

7

--------------------------------------------------------------------------------




of their service with the Company or an Affiliate, shall not terminate
Participant’s Service; provided, however, if the entity for which he is
rendering service ceases to qualify as an Affiliate, as determined by the Board
in its sole discretion, such Service shall be considered to have terminated on
the date such entity ceases to qualify as an Affiliate. Participant’s Service
shall be deemed to continue for purposes of this Agreement while Participant is
on a bona fide leave of absence, if (i) such leave was approved by the Company
in writing, or (ii) continued crediting of Service is required by applicable
law.
* * * * *

8

--------------------------------------------------------------------------------






Exhibit A


Deferral Election




In lieu of receiving shares upon vesting, I hereby elect to defer receipt of
shares of Common Stock in connection with the issuance by Nephrogenex, Inc.
(“Company”) of a Restricted Stock Unit Award dated November 10, 2015 (the
“Agreement”) until the earlier to occur of my “separation from service” from the
Company (as defined in Section 409A of the Internal Revenue Code), death or a
Change in Control (as defined in the Agreement).


The shares of Common Stock to be issued upon vesting of the Award will be
deferred and paid in a single lump sum share payment as soon as reasonably
practicable following the relevant payment event set forth in the paragraph
above, but in no event will such payment be made more than 90 days after the
relevant event unless such payment is required to be further deferred as set
forth in Section 19 of the Agreement. If the Company declares and pays any cash
dividends with respect to its Common Stock then dividend equivalents on the RSUs
will accrue and be reinvested into additional RSUs in an amount equal to the
cash dividend that would have been paid with respect to the corresponding number
of shares of Common Stock equal to the number of RSUs divided by the closing
price of the Common Stock on the dividend record date (rounded down to the
nearest whole share). The additional RSUs will be deferred and paid in the same
manner in which the RSUs are deferred and paid and will be credited to your
account on the record date of the dividend. Unless otherwise provided in the
Company’s Amended and Restated 2007 Equity Incentive Plan, as amended, payment
for the RSUs will be in the form of shares. All payments shall be subject to any
applicable tax withholding in accordance with Section 11 of the Agreement.




                    
Print Name ____________________________________




PLEASE RETURN THIS FORM TO ______________________
ON OR BEFORE DECEMBER 10, 2015 IN ORDER TO MAKE A VALID ELECTION.





9